DETAILED ACTION
Claims 1-12 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because it appears that the font size of each of labels “FIG. 1,” “FIG. 3,” “FIG. 4,” and Figures 7 through 10 should be larger than the font size within the drawings.  See 37 C.F.R. 1.84 (u)(2).
FIGS. 6A and 6B should include an axis label for voltage “V.”  See 37 C.F.R. 1.84 (d).
Additionally, FIG. 10 includes language that is printed above lines within FIG. 10.  See, e.g., 9005, 9010, and 9013.  See 37 C.F.R. 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Regarding Claim 7, line 1, perhaps the language “configured to be” should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the language “led from” recited in line 3.
 Additionally, Claim 1, the 2nd
Claim 5, line 2, is rejected since it is not clear what is meant by the language “led from.”  
Claim 5, the 2nd to the last line, is rejected since it is not clear if the “gate” is the same as that recited in line 7.  Perhaps the language “a gate” should be changed to “the gate.”
Regarding Claim 8, line 3, it is not clear if the “vehicle” recited in line 3 is the same as that recited in line 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Nakata (U.S. Pat. Pub. No. 2012/0089286 A1) discloses the use of  semiconductor switch elements across first and second lines but does not disclose the claimed protection operation and controller, as recited in Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833